EXHIBIT 10.17

FORM OF AMN HEALTHCARE
EQUITY PLAN
RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), made ___________________
by and between AMN Healthcare Services, Inc. (the “Company”), a Delaware
corporation, and _________________________ (the “Grantee”).
W I T N E S S E T H:
WHEREAS, the Company sponsors the AMN Healthcare Equity Plan, as Amended and
Restated (as may be amended from time to time, the “Plan”), and desires to
afford the Grantee the opportunity to share in the appreciation of the Company’s
common stock, par value $.01 per share (“Stock”), thereunder, thereby
strengthening the Grantee’s commitment to the welfare of the Company and
Affiliates and promoting an identity of interest between stockholders and the
Grantee.
NOW THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:
1.    Definitions.
The following definitions shall be applicable throughout the Agreement. Where
defined terms are not defined herein, their meaning shall be that set forth in
the Plan.
(a)    “Accelerated End Date” means the date that is five calendar days (or such
shorter period as may be established by the Committee in its sole discretion)
prior to a Change in Control.
(b)     “Affiliate” means (i) any entity that directly or indirectly is
controlled by, or is under common control with, the Company and (ii) any entity
in which the Company has a significant equity interest, in either case, as
determined by the Committee.
(c)    “Cause” means the Company or an Affiliate having “cause” to terminate a
Grantee’s employment or service, as defined in any existing employment,
consulting or any other agreement between the Grantee and the Company or a
Subsidiary or Affiliate, or, in the absence of such an employment, consulting or
other agreement, upon (i) the Committee’s determination that the Grantee has
ceased to perform his/her duties to the Company or an Affiliate (other than as a
result of his/her incapacity due to physical or mental illness or injury), which
failure amounts to an intentional and extended neglect of his/her duties to such
party, (ii) the Committee’s determination that the Grantee has engaged or is
about to engage in conduct injurious to the Company or an Affiliate, (iii) the
Grantee having been convicted of, or pleaded guilty or no contest to, a felony
or a crime involving moral turpitude or (iv) the failure of the Grantee to
follow the lawful instructions of the Board or the Grantee’s direct superiors;
provided, however, that in the instances of clauses (i), (ii) and (iv), the
Company or Affiliate, as applicable, must give the Grantee twenty (20) days’
prior written notice of the defaults constituting “cause” hereunder.

Page 1 of 1



--------------------------------------------------------------------------------






(d)    “Change in Control” means:
(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d‑3 promulgated under the Exchange Act) of a majority of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors;
(ii)    the sale of all or substantially all of the business or assets of the
Company; or
(iii)    the consummation of a merger, consolidation or similar form of
corporate transaction involving the Company that requires the approval of the
Company’s stockholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Combination”), if immediately
following such Business Combination: (x) a Person is or becomes the beneficial
owner, directly or indirectly, of a majority of the combined voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation),
or (y) the Company’s stockholders prior to the Business Combination
thereafter cease to beneficially own, directly or indirectly, a majority of the
combined voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), counting for this purpose only voting securities of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) received by such stockholders in connection with the Business
Combination. “Surviving Corporation” means the corporation resulting from a
Business Combination, and “Parent Corporation” means the ultimate parent
corporation that directly or indirectly has beneficial ownership of a majority
of the combined voting power of the then outstanding voting securities of the
Surviving Corporation entitled to vote generally in the election of directors.


(e)     “Committee” means the Compensation and Stock Plan Committee of the Board
or a similar committee performing the functions of a compensation committee and
which is comprised of not less than two Non-Employee Directors who are
independent.
(f)     “Credited Service” means the performance of Service on a substantially
full time basis for a continuous twelve month-period. For this purpose,
substantially full time basis shall mean the employee or consultant provides
regular and recurring services to the Company of at least 32 hours each week.
The taking of approved Paid Time Off of legally mandated leave, such as FMLA,
does not interrupt this period of Credited Service.
(g)     “First Closing Average Period” means (i) in the absence of a Change in
Control, December 1 – 31, 2017; or (ii) in the case of a Change in Control, the
thirty-day period ending on the Accelerated End Date.
(h)    “First Performance Period” means January 1, 2015 through the earlier of
(i) December 31, 2017 or (ii) the Accelerated End Date.



Page 2 of 2



--------------------------------------------------------------------------------






(i)    “Grant Date” means January 5, 2015, which is the date the Committee
authorized this RSU grant.
(j)    “Grantee” shall have the meaning set forth in the introductory paragraph
of this Agreement.
(k)    “Restricted Stock Unit(s)” or “RSU(s)” means the restricted stock unit(s)
granted under Section 2.
(l)    “Second Closing Average Period” means (i) in the absence of a Change in
Control, December 1 – 31, 2018; or (ii) in the case of a Change in Control, the
thirty-day period ending on the Accelerated End Date.
(m)    “Second Performance Period” means January 1, 2015 through the earlier of
(i) December 31, 2018 or (ii) the Accelerated End Date.
(n)    Service” means the performance of services for the Company (or any
Affiliate) by a person in the capacity of an officer or other employee or key
person (including consultants).
2.    Grant of Restricted Stock Units. Subject to the terms and conditions set
forth herein, the Company hereby grants to the Grantee 31,974 (the “Target
Number”) RSUs. The actual number of RSUs that are earned hereunder (“Earned
RSUs”) may be more or less than the Target Number, as determined pursuant to
Section 3 below.
3.    Vesting Schedule. No RSUs may be settled until they are earned and become
vested. 12,731 RSUs shall vest and become Earned RSUs on the last day of the
First Performance Period (the “First Vesting Date”), and an additional 12,731
RSUs shall vest and become Earned RSUs on the First Vesting Date if the average
closing price of the Stock during the First Closing Average Period equals or
exceeds $26.08 per share, provided in each case that the Grantee provides
Credited Service to the Company through the First Vesting Date. 19,243 RSUs
shall vest and become Earned RSUs on the last day of the Second Performance
Period(the “Second Vesting Date” and each of the First Vesting Date and the
Second Vesting Date, a “Vesting Date”), and an additional 19,243 RSUs shall vest
and become Earned RSUs on the Second Vesting Date if the average closing price
of the Stock during the Second Closing Average Period equals or exceeds $29.20
provided in each case that the Grantee provides Credited Service through the
Second Vesting Date. All RSUs that do not become Earned RSUs shall be forfeited
and be null and void on the Second Vesting Date. The Committee shall determine
if the average closing price of the Stock during First Closing Average Period
exceeds $26.08 per share and $29.20 per share during the Second Average Closing
Period, within five days after the earlier of the (i) Accelerated End Date and
(ii) the end of First Performance Period or the end of Second Performance
Period, as applicable.
4.    Settlement and Deferral of RSUs.
(a)    Each vested Earned RSU entitles the Grantee to receive one share of Stock
on the “Settlement Date,” which shall be the later of (i) five days after the
applicable Vesting Date, and (ii) the end of the deferral period specified by
the Grantee. The deferral period shall be no less than four (4) years and five
(5) days from the Grant Date. Such deferral election shall be made within thirty

Page 3 of 3



--------------------------------------------------------------------------------






(30) days of the Grant Date. This deferral period will apply only to the
deferral election made on the specific deferral election form. In addition, any
such deferral must apply to receipt of all shares of Stock earned with respect
to the entire Grant. (If no deferral period is specified on the deferral
election form, Stock will be issued as soon as practicable upon vesting of the
RSUs). If the Grantee wishes to elect to delay his or her original Settlement
Date, such election must be made at least twelve (12) months in advance of the
Settlement Date and the new Settlement Date must be at least five (5) years
after the original Settlement Date.
(b)    Shares of Stock underlying the vested Earned RSUs shall be issued and
delivered to the Grantee in accordance with paragraph (a) and upon compliance to
the satisfaction of the Committee with all requirements under applicable laws or
regulations in connection with such issuance and with the requirements hereof
and of the Plan. The determination of the Committee as to such compliance shall
be final and binding on the Grantee. The shares of Stock delivered to the
Grantee pursuant to this Section 4 shall be free and clear of all liens, fully
paid and non-assessable.
(c)    Until such time as shares of Stock have been issued to the Grantee
pursuant to paragraph (b) above, and except as set forth in Section 5 below
regarding dividend equivalents, the Grantee shall not have any rights as a
holder of the shares of Stock underlying this Grant including but not limited to
voting rights.
(d)    The Grantee may be required to pay to the Company or any Affiliate, and
the Company or any Affiliate shall have the right and is hereby authorized to
withhold from any shares of Stock or other property deliverable under vested
Earned RSU or from any compensation or other amounts owing to the Grantee the
amount (in cash, Stock or other property), any required tax withholding and
payroll taxes in respect of Earned RSUs vesting or settlement and to take such
other action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes.
(e)    Without limiting the generality of clause (d) above, in the Committee’s
sole discretion the Grantee may satisfy, in whole or in part, the foregoing
withholding liability (but no more than the minimum required withholding
liability) by having the Company withhold from the number of shares of Stock
otherwise issuable pursuant to the settlement of vested Earned RSUs a number of
shares with a Fair Market Value equal to such withholding liability.
5.    Dividend Equivalents. If on any date the Company shall pay any cash
dividend on shares of Stock of the Company, the number of Earned RSUs credited
to the Grantee pursuant to Section 3, as of such date (or as of the applicable
Vesting Date if such dividend occurs before such Vesting Date), be increased by
an amount determined by the following formula:
W = (X multiplied by Y) divided by Z, where:
W = the number of additional RSUs to be credited to the Grantee on such dividend
payment date;
X = the aggregate number of RSUs (whether vested or unvested) credited to the
Grantee as of the record date of the dividend (or the VestingDate, as
applicable);
Y = the cash dividend per share amount; and

Page 4 of 4



--------------------------------------------------------------------------------






Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.
6.    Termination of Employment.
(a)    If, prior to the Settlement Date, the Grantee shall undergo: a
termination of full-time employment (and also termination of Service if a
director) other than for Cause, all unvested RSUs at the date of such
termination shall expire on such date. In the event of such termination, if
there are any deferred vested Earned RSUs, regardless of the Grantee’s deferral
election, the Company, as soon as practicable following the effective date of
termination shall issue shares of Stock to Grantee (or Grantee’s designated
beneficiary or estate executor in the event of Grantee’s death) with respect to
any such deferred vested Earned RSUs for which shares of Stock had not yet been
issued to Grantee. Notwithstanding the foregoing, if the Grantee is a specified
employee (as defined in Section 409A of the Code), any distribution on account
of termination of employment shall be delayed six months and a day after the
Grantee’s separation from service (within the meaning of Section 409A of the
Code and the regulations promulgated thereunder).
(b)    If, prior to the Settlement Date, the Grantee is terminated from the
employment or service with the Company for Cause, all RSUs then held by such
Grantee (whether or not vested) shall expire immediately upon such cessation of
employment or service.
7.    Company; Grantee.
(a)    The term “Company” as used in this Agreement with reference to employment
shall include the Company, its Subsidiaries and its Affiliates, as appropriate.
(b)    Whenever the word “Grantee” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the beneficiaries, the executors, the administrators, or the person or
persons to whom the RSUs may be transferred by will or by the laws of descent
and distribution, the word “Grantee” shall be deemed to include such person or
persons.
8.    Non-Transferability.  The RSUs granted herein are not transferable by the
Grantee other than to a designated beneficiary upon death, by will or the laws
of descent and distribution, to a trust solely for the benefit of the Grantee or
his/her immediate family or in the case of the RSUs being held by such a trust,
by the trustee.
9.    Forfeiture for Non-Compete Violation.
(a)    Non-Compete. The Grantee agrees that during the term of Grantee’s
employment and for a period of two years thereafter (the “Coverage Period”) the
Grantee will not engage in, consult with, participate in, hold a position as
shareholder, director, officer, consultant, employee, partner or investor, or
otherwise assist any business entity (i) in any State of the United States of
America or (ii) in any other country in which the Company has business
activities, in either case, that is engaged in any activities which are
competitive with (i) the business of providing healthcare or other personnel on
a temporary or permanent placement basis to hospitals, healthcare facilities,
healthcare provider practice groups or other entities, or (ii) clinical
workforce management

Page 5 of 5



--------------------------------------------------------------------------------






services, or (iii) in any other business in which the Company or any of its
divisions, Affiliates or Subsidiaries are then engaged, in each case, including
any and all business activities reasonably related thereto.
(b)    Non-Solicit. The Grantee agrees that during the Coverage Period, Grantee
shall not solicit, attempt to solicit or endeavor to entice away from the
Company any person who, at any time during the term of Grantee’s employment was
a traveling nurse, physician, allied healthcare professional or other healthcare
professional, employee, customer, client or supplier of the Company.
(c)    Confidential and Proprietary Information. The Grantee agrees that Grantee
will not, at any time make use of or divulge to any other person, firm or
corporation any confidential or proprietary information concerning the business
or policies of the Company or any of its divisions, affiliates or subsidiaries.
For purposes of this Agreement, any confidential information shall constitute
any information designated as confidential or proprietary by the Company or
otherwise known by the Grantee to be confidential or proprietary information
including, without limitation, customer information. Grantee acknowledges and
agrees that for purposes of this Agreement, “customer information” includes
without limitation, customer lists, all lists of professional personnel, names,
addresses, phone numbers, contact persons, preferences, pricing arrangements,
requirements and practices. Grantee’s obligation under this Section 9(c) shall
not apply to any information which (i) is known publicly; (ii) is in the public
domain or hereafter enters the public domain without the fault of Grantee; or
(iii) is hereafter disclosed to Grantee by a third party not under an obligation
of confidence to the Company. Grantee agrees not to remove from the premises of
the Company, except as an employee of the Company in pursuit of the business of
the Company or except as specifically permitted in writing by the Company, any
document or other object containing or reflecting any such confidential or
proprietary information. Grantee recognizes that all such information, whether
developed by the Grantee or by someone else, will be the sole exclusive property
of the Company. Upon termination of employment, Grantee shall forthwith deliver
to the Company all such confidential or proprietary information, including
without limitation all lists of customers, pricing methods, financial
structures, correspondence, accounts, records and any other documents, computer
disks, computer programs, software, laptops, modems or property made or held by
Grantee or under Grantee’s control in relation to the business or affairs of the
Company or any of its divisions, Subsidiaries or Affiliates, and no copy of any
such confidential or proprietary information shall be retained by Grantee.
(d)    Forfeiture for Violations. If the Grantee shall at any time violate the
provisions of Section 9(a), (b), or (c), the Grantee shall immediately forfeit
his/her RSUs (whether vested or unvested) and any issuance of shares of Stock
which occurs after (or within six months before) any such violation shall be
void ab initio.
10.    Rights as Stockholder.  The Grantee or a transferee of the Earned RSUs
shall have no rights as a stockholder with respect to any share of Stock covered
by the Earned RSUs until

Page 6 of 6



--------------------------------------------------------------------------------






the Grantee shall have become the holder of record of such share and no
adjustment shall be made for dividends or distributions or other rights in
respect of such share of Stock for which the record date is prior to the date
upon which Grantee shall become the holder of record thereof.
11.    Effect of Change in Control.
(a)    In the event of a Change in Control, a number of RSUs shall automatically
vest in accordance with the provisions of Section 3. The Company shall issue
shares of Stock (or cash if shares of Stock are no longer available) to the
Grantee to settle the vested RSUs as soon as practicable.
(b)    The obligations of the Company under this Agreement shall be binding upon
any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company. The Company agrees that it will make appropriate
provisions for the preservation of the Grantee’s rights under this Agreement in
any agreement or plan that it may enter into or adopt to effect any such merger,
consolidation, reorganization or transfer of assets.
12.    Notice. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by the Grantee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to the Grantee may be given to the Grantee personally or may be
mailed to Grantee at Grantee’s address as recorded in the records of the
Company.
13.    No Right to Continued Employment.  This Agreement shall not be construed
as giving the Grantee the right to be retained in the employ or service of the
Company, a Subsidiary or an Affiliate. Further, the Company or an Affiliate may
at any time dismiss the Grantee or discontinue any consulting relationship, free
from any liability or any claim under this Agreement, except as otherwise
expressly provided herein.
14.    Binding Effect. Subject to Section 8 hereof, this Agreement shall be
binding upon the heirs, executors, administrators and successors of the parties
hereto.
15.    Amendment of Agreement. The Committee may, to the extent consistent with
the terms of this Agreement, waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate, any portion of
the RSUs heretofore granted, prospectively or retroactively; provided that any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would impair the rights of the Grantee in respect of any RSUs
already granted shall not to that extent be effective without the consent of the
Grantee.
16.    RSUs Subject to Plan and 2005 Amended and Restated Executive Nonqualified
Excess Plan, as amended. By entering into this Agreement, the Grantee agrees and
acknowledges that the Grantee has received and read a copy of the Plan and a
copy of the Company’s 2005 Amended and Restated Executive Nonqualified Excess
Plan. The RSUs are subject to the terms

Page 7 of 7



--------------------------------------------------------------------------------






of both plans. The terms and provisions of the plans as they may be amended from
time to time are hereby incorporated herein by reference. In the event of a
conflict between any term or provision contained herein and a term or provision
of either the Plan or the Company’s 2005 Amended and Restated Executive
Nonqualified Excess Plan, the applicable terms and provisions of the applicable
plan will govern and prevail.
17.    Governing Law.  This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to the
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
AMN HEALTHCARE SERVICES, INC.
By:
___________________________
Name:    Susan R. Salka
Title:    President and CEO

GRANTEE
By:
___________________________
Name:    



Page 8 of 8

